20-205
     Herrera-Figueroa v. Garland
                                                                             BIA
                                                                        Hochul, IJ
                                                                A202 138 702/703
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            BETH ROBINSON,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   ANA MARIA HERRERA-FIGUEROA,
14   LLANY BERENICE ESCALANTE-
15   HERRERA,
16            Petitioners,
17
18                     v.                                   20-205
19                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONERS:                   Jose Perez, Esq., Syracuse, NY.
26
27   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
28                                      Assistant Attorney General;
 1                                   Bernard A. Joseph, Senior
 2                                   Litigation Counsel; Katherine A.
 3                                   Smith, Trial Attorney, Office of
 4                                   Immigration Litigation, United
 5                                   States Department of Justice,
 6                                   Washington, DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioners Ana Maria Herrera-Figueroa and her daughter

12   Llany Berenice Escalante-Herrera, natives and citizens of

13   Guatemala, seek review of a December 18, 2019, decision of

14   the BIA affirming a March 20, 2018, decision of an Immigration

15   Judge   (“IJ”),      denying    their        applications      for     asylum,

16   withholding     of   removal,    and       relief   under    the     Convention

17   Against Torture (“CAT”).         In re Ana Maria Herrera-Figueroa,

18   Llany   Berenice     Escalante-Herrera,         Nos.   A 202    138    702/703

19   (B.I.A. Dec. 18, 2019), aff’g Nos. A 202 138 702/703 (Immig.

20   Ct.   Buffalo    Mar.   20,     2018).         We   assume     the    parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23   Issues Before This Court

24         We have considered the IJ’s decision as modified by the

                                            2
 1   BIA, i.e., minus the arguments for denying relief that the

2    BIA did not reach.         See Xue Hong Yang v. U.S. Dep’t of

3    Justice,   426   F.3d    520,   522   (2d   Cir.   2005).      We   review

4    questions of law de novo.         See Paloka v. Holder, 762 F.3d

5    191, 195 (2d Cir. 2014).          We review findings of fact for

6    substantial evidence, “treating them as            ‘conclusive unless

7    any reasonable adjudicator would be compelled to conclude the

8    contrary[.]’”    Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

 9       Petitioners alleged past persecution and fear of future

10   persecution and torture based on domestic violence at the

11   hands of Herrera-Figueroa’s former partner and because gang

12   members had killed Herrera-Figueroa’s father and had attacked

13   Herrera-Figueroa.       The BIA affirmed the IJ’s denial of asylum

14   and withholding because Petitioners’ two proposed particular

15   social groups—(1) “women subjected to domestic violence by

16   partners in Guatemala,” and (2) family members of victims of

17   gang violence—were not legally cognizable.            With respect to

18   the family-based social group, the BIA additionally affirmed

19   the IJ’s denial         based on the IJ’s nexus finding because

20   Herrera-Figueroa    had     not   shown     that   gang     members   were

21   motivated to harm her on account of her family membership.


                                           3
 1   The BIA also affirmed the IJ’s denial of CAT relief, finding

2    that there was no clear error in the IJ’s determination that

3    Petitioners had not established that it was more likely than

4    not that they would be tortured upon removal to Guatemala.

 5   Discussion

 6       First, Petitioners have abandoned their claims to asylum

 7   and withholding of removal on the basis of their proposed

 8   domestic-violence social group.            Their counseled brief to

 9   this Court does not address this ground for the            denial of

10   relief.     See Yueqing Zhang v. Gonzales, 426 F. 3d 540, 541

11   n.1 (2d Cir. 2005) (“Issues not sufficiently argued in the

12   briefs    are    considered   waived   and   normally   will   not   be

13   addressed on appeal.” (quotation marks omitted)).

14       Second, with respect to the second proposed social group,

15   the family-based group, the BIA relied on Matter of L-E-A-,

16   27 I. & N. Dec. 581 (A.G. 2019) (“Matter of L-E-A- II”) to

17   affirm the IJ’s decision, and Matter of L-E-A- II has since

18   been vacated, see Matter of L-E-A-, 28 I. & N. Dec. 304 (A.G.

19   2021).    Accordingly, we move on to the BIA’s further ground

20   for affirming the IJ’s decision that Petitioners did not

21   establish       the   requisite   causal     nexus   between   family


                                        4
1    membership and fear of persecution.               Indeed, Petitioners’

2    brief does not challenge the agency’s finding that Herrera-

3    Figueroa did not demonstrate that the gang members were

4    motivated to target her or would continue to target her

5    because of her family relationship.           To the extent the brief

6    could be read to challenge this ground for the denial of

7    relief, we conclude that substantial evidence supports this

8    finding.      See Gjolaj v. Bureau of Citizenship & Immigration

9    Servs., 468 F.3d 140, 143 (2d Cir. 2006) (reviewing nexus

10   determination for substantial evidence).

11          Third, with respect to their CAT claim, Petitioners’

12   brief contains only vague and conclusory statements that they

13   will    be    tortured    in    Guatemala   and   that    the   Guatemalan

14   government will be unable or unwilling to protect them from

15   “those       type[s]     of    situations   where    Guatemalans     need

16   protection from perpetrators,” and does not cite any country

17   conditions evidence to support the claim.                We conclude that

18   substantial evidence supports the finding that Petitioners

19   did not establish that they would more likely than not suffer

20   future harm amounting to torture if removed to Guatemala.

21   See Nasrallah v. Barr, 140 S. Ct. 1683, 1692–93 (2020)


                                           5
1   (judicial review of the denial of CAT relief is ”under the

2   deferential substantial-evidence standard”).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  6